DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings

The drawings filed on 3/13/2020 are acceptable subject to correction of the informalities indicated below.  In order to avoid abandonment of this application, correction is required in reply to the Office action.  The correction will not be held in abeyance.

The drawings are objected to because Fig. 2 contains a letter that is not of the English alphabet. See 37 C.F.R. 1.84 (p)(2). Specifically, there is a Chinese character to the right of the Decoder circuit 102 in Fig. 2.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

INFORMATION ON HOW TO EFFECT DRAWING CHANGES


Replacement Drawing Sheets

Drawing changes must be made by presenting replacement sheets which incorporate the desired changes and which comply with 37 CFR 1.84.  An explanation of the changes made must be presented either in the drawing amendments section, or remarks, section of the amendment paper.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  A replacement sheet must include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of the amended drawing(s) must not be labeled as “amended.”  If the changes to the drawing figure(s) are not accepted by the examiner, applicant will be notified of any required corrective action in the next Office action.  No further drawing submission will be required, unless applicant is notified.

Identifying indicia, if provided, should include the title of the invention, inventor’s name, and application number, or docket number (if any) if an application number has not been assigned to the application. If this information is provided, it must be placed on the front of each sheet and within the top margin. 

Annotated Drawing Sheets

A marked-up copy of any amended drawing figure, including annotations indicating the changes made, may be submitted or required by the examiner.  The annotated drawing sheet(s) must be clearly labeled as “Annotated Sheet” and must be presented in the amendment or remarks section that explains the change(s) to the drawings.

Timing of Corrections

Applicant is required to submit acceptable corrected drawings within the time period set in the Office action. See 37 CFR 1.85(a). Failure to take corrective action within the set period will result in ABANDONMENT of the application. 

If corrected drawings are required in a Notice of Allowability (PTOL-37), the new drawings MUST be filed within the THREE MONTH shortened statutory period set for reply in the “Notice of Allowability.” Extensions of time may NOT be obtained under the provisions of 37 CFR 1.136 for filing the corrected drawings after the mailing of a Notice of Allowability. 


EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Joe Muncy on 8/18/2022.

The application has been amended as follows: 

As per Claim 11:
	Line 1, change the phrase “claim 1” to --claim 8--.

Reasons for Allowance

Claims 1-20 allowed.

The following is an examiner’s statement of reasons for allowance:

Regarding Claim 1, Chuang, US Publication No. 2014/0240099 teaches a decoder for wireless charging transmitter, comprising: 
an operational amplifier, comprising a first input terminal, a second input terminal and an output terminal (Chuang Fig. 5 and paragraphs [0063]-[0067], see operational amplifier U7D have a positive and negative input terminal and an output AMP I OUT), wherein the first input terminal of operational amplifier is coupled to a charge detecting terminal of a wireless charging transmitter (Chuang Fig. 2 and Fig. 4 and paragraphs [0046]-[0048], wherein the positive input terminal of the operational amplifier U7D is connected to charge detecting terminal of the L-C resonant circuit), and the output terminal of operational amplifier outputs an amplifying signal (Chuang Fig. 5 and paragraphs [0063]-[0067], wherein the output of the amplifier is an amplified signal); and 
a comparator circuit, for receiving a sampled DC voltage and the amplifying signal, and obtaining a decoded data according to the sampled DC voltage and the amplifying signal (Chuang Fig. 5 and paragraphs [0063]-[0067], see comparator U9A that compares the amplified signal and the DC component of the amplified signal).

The prior art of record does not teach or suggest the following claim limitations:

a gain limitation feedback circuit, coupled to the output terminal of the operational amplifier, and selectively coupled to the first input terminal or the second terminal of the operational amplifier, for limiting a gain of the operational amplifier, wherein the operational amplifier is operated at a first gain when a swing of the amplifying signal is between a first threshold voltage and a second threshold voltage, wherein the operational amplifier is operated at a second gain when the swing of the amplifying signal is greater than the first threshold voltage or smaller than a second threshold voltage.

Regarding Claim 8, Chuang, US Publication No. 2014/0240099 teaches a wireless charging transmitter, comprising: 
a wireless transmitter circuit, for transmitting a wireless charge power signal and receiving a receiving signal, comprising a charge detecting terminal (Chuang Fig. 2 and paragraph [0047], see L-C resonant circuit that is a wireless transmitter circuit and includes a charge detecting terminal); 
a decoder for wireless charging transmitter, comprising: 
an operational amplifier, comprising a first input terminal, a second input terminal and an output terminal (Chuang Fig. 5 and paragraphs [0063]-[0067], see operational amplifier U7D have a positive and negative input terminal and an output AMP I OUT), wherein the first input terminal of operational amplifier is coupled to a charge detecting terminal of a wireless charging transmitter (Chuang Fig. 2 and Fig. 4 and paragraphs [0046]-[0048], wherein the positive input terminal of the operational amplifier U7D is connected to charge detecting terminal of the L-C resonant circuit), and the output terminal of operational amplifier outputs an amplifying signal (Chuang Fig. 5 and paragraphs [0063]-[0067], wherein the output of the amplifier is an amplified signal); and 
a comparator circuit, for receiving a sampled DC voltage and the amplifying signal, and obtaining a decoded data according to the sampled DC voltage and the amplifying signal (Chuang Fig. 5 and paragraphs [0063]-[0067], see comparator U9A that compares the amplified signal and the DC component of the amplified signal).

The prior art of record does not teach or suggest the following claim limitations:

a gain limitation feedback circuit, coupled to the output terminal of the operational amplifier, and selectively coupled to the first input terminal or the second terminal of the operational amplifier, for limiting a gain of the operational amplifier, wherein the operational amplifier is operated at a first gain when a swing of the amplifying signal is between a first threshold voltage and a second threshold voltage, wherein the operational amplifier is operated at a second gain when the swing of the amplifying signal is greater than the first threshold voltage or smaller than a second threshold voltage.

Regarding Claim 15, Chuang, US Publication No. 2014/0240099 teaches a decoder for wireless charging transmitter, comprising: 
a signal limitation circuit, comprising an input terminal and an output terminal (Chuang Fig. 5 and paragraphs [0063]-[0067], see operational amplifier U7D have a positive and negative input terminal and an output AMP I OUT), wherein the input terminal of the signal limitation circuit is coupled to a charge detecting terminal of a wireless charging transmitter (Chuang Fig. 2 and Fig. 4 and paragraphs [0046]-[0048], wherein the positive input terminal of the operational amplifier U7D is connected to charge detecting terminal of the L-C resonant circuit), and the output terminal of the signal limitation circuit outputs an amplifying signal (Chuang Fig. 5 and paragraphs [0063]-[0067], wherein the output of the amplifier is an amplified signal), and 
a comparator circuit, for receiving a sampled DC voltage and the amplifying signal, and obtaining a decoded data according to the sampled DC voltage and the amplifying signal (Chuang Fig. 5 and paragraphs [0063]-[0067], see comparator U9A that compares the amplified signal and the DC component of the amplified signal).

The prior art of record does not teach or suggest the following claim limitations:

wherein the signal limitation circuit operates at a first gain when a swing of the amplifying signal is between the first threshold voltage and the second threshold voltage, wherein the signal limitation circuit operates at a second gain when the swing of the amplifying signal is greater than the first threshold voltage or smaller than the second threshold voltage, wherein the second gain is smaller than the first gain.

Claims 2-6, 9-13, and 16-20 are allowed based on their dependency to Claims 1, 8, and 15, respectively, for the reason stated above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC D LEE whose telephone number is (571)270-7098. The examiner can normally be reached Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC D LEE/Primary Examiner, Art Unit 2851